PER CURIAM.
Upon review the only error we find involves the failure of the trial court to make specific findings of fact regarding the necessity to retain jurisdiction over the first third of appellant’s sentence for purposes of parole review. Section 947.16(3)(a), Florida Statutes (1981); Mobley v. State, 409 So.2d 1031 (Fla.1982).
Accordingly, appellant’s conviction and sentence are affirmed but this cause is remanded to the trial court with directions to either strike the provision retaining jurisdiction or to enter an order setting out those findings of fact required by Section 947.16(3)(a).
ANSTEAD and HERSEY, JJ., and OWEN, WILLIAM G, Jr. (Retired), Associate Judge, concur.